DETAILED ACTION


Allowable Subject Matter
Claims 9, 11-16 and 18-26 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 9, the prior art teaches a method for improved immersion in virtual reality environments, the method comprising:
obtaining at least one of virtual lighting data and virtual acoustic data corresponding to at least one lighting or acoustic event that occurs in a virtual environment, wherein the virtual environment is a scene in a virtual experience;
acquiring at least one of real lighting data and real acoustic data corresponding to at least one of lighting or sound in a real environment, wherein the real environment is a physical setting of a user of the virtual experience;
modifying the at least one of real lighting data and real acoustic data based on the at least one of virtual lighting data and virtual acoustic data to capture the at least one lighting event or acoustic event in the virtual environment in the at least one of real lighting data and real acoustic data; and
adjusting the lighting, the sound, or a combination thereof in the real environment based on the modified at least one of real lighting data and real acoustic data.
 in the context of claim 1 as a whole, the prior art does not teach “wherein the modifying is proportional to a level of the at least one of lighting or sound already present in the real environment” Therefore, Claim 9 as a whole is allowable.
Claim 15 is allowable for the same reason described as above.
The corresponding dependent claims are allowed accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611